Judgment and order reversed on the facts and a new trial granted, with costs to appellant to abide the event, on two grounds: 1. The jury finding that the fire was caused by static electricity is not satisfactorily sustained by the evidence. 2. Assuming that the fire was caused as plaintiffs claim, the finding that the fire thus caused was reasonably to be apprehended and that it was due to defendant’s negligence is against the weight of the evidence. All concur. Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.